Tsimbler v Fell (2014 NY Slip Op 08983)





Tsimbler v Fell


2014 NY Slip Op 08983


Decided on December 24, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2014-04672
 (Index No. 3903/09)

[*1]Yosif Tsimbler, appellant, 
vMillie R. Fell, etc., et al., respondents, et al., defendant.


Garry Pogil, New York, N.Y., for appellant.
Peter C. Kopff, LLC (Mauro Lilling Naparty, LLP, Woodbury, N.Y. [Gregory A. Cascino and Caryn L. Lilling], of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for medical malpractice and lack of informed consent, the plaintiff appeals from an order of the Supreme Court, Kings County (Bunyan, J.), dated April 9, 2014, which denied his motion for leave to renew his opposition to that branch of the motion of the defendants Millie R. Fell and Raymond Reich which was for summary judgment dismissing the complaint insofar as asserted against them.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiff's motion for leave to renew her opposition to that branch of the motion of the defendants Millie R. Fell and Raymond Reich which was for summary judgment dismissing the complaint insofar as asserted against them. " The retention of a new expert is not a legitimate basis for renewal'" (Loverde v Gill, 108 AD3d 748, 748, quoting Burgos v Rateb, 64 AD3d 530, 531). In any event, the plaintiff failed to demonstrate that the affirmation of his new expert would have changed the prior determination (see CPLR 2221[e]; Loverde v Gill, 108 AD3d at 748; Matter of Cusimano v Strianese Family Ltd. Partnership, 97 AD3d 744, 746).
MASTRO, J.P., ROMAN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court